      Case 4:16-cv-00571-JGZ Document 130 Filed 12/17/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Richard Shupe, et al.,                         NO. CV-16-00571-TUC-JGZ
10                 Plaintiffs,
                                                   JUDGMENT IN A CIVIL CASE
11   v.
12   Capital One Bank USA NA,
13                 Defendant.
14
15          Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17          IT IS ORDERED AND ADJUDGED that pursuant to the Court=s order filed
18   December 17, 2018, judgment is entered in favor of defendant and against plaintiffs.
19   Plaintiffs to take nothing, and complaint and action are dismissed for failure to comply
20   with the Court's order.
21                                           Brian D. Karth
                                             District Court Executive/Clerk of Court
22
23   December 17, 2018
                                             s/ Becky Ruiz
24                                      By   Deputy Clerk
25
26
27
28
